Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed October 22, 2021.

3.	Claims 1, 6, and 14 have been amended.

4.	Claims 1-3, 5-7, 9, 10, 12-14, and 16-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed October 22, 2021, have been fully considered but not persuasive.  
With respect to the examiner taking Official Notice regarding the terminology “connection release acknowledgement message”, the examiner has provided at least nine references with this action, explicitly teaching the term to be well-known, routine, and a standard in the industry.  For instance, Wu  (US 2017/0325283) teaches in paragraph [0021], “If the RRC message 420 is a RRC Connection Release message or a newly defined RRC message, the UE transmits an acknowledgement (e.g. Hybrid Automatic Repeat Request (HARQ), Radio Link Control (RLC) or Packet Data Convergence Protocol (PDCP) acknowledgement) for acknowledging reception of the RRC message 420 to the network” and paragraph [0027], “in response to the RRC message, the UE releases at least one physical layer resource configuration” (emphasis 0064], “Alternatively, the indication can in the first embodiment be obtained in a radio resource control connection release message or a radio link control status report poll. The acknowledgment is then provided in an acknowledgment message thereof, i.e., of the radio resource control connection release message or the radio link control status report poll” (emphasis added).  RYU et al. (US 2019/0116483) teaches in paragraph [0502], “When the RRC connection is not already released, the eNB transmits the RRC Connection Release message to the UE in Acknowledged Mode (AM). When the message is acknowledged by the UE, the eNB deletes the context of the UE”.  
Clearly, from these teachings above, an acknowledgement to a connection release message is simply an acknowledgement to a message informing to end connection and explicitly teaches the claimed term of a “connection release acknowledgement message”.  
Therefore, since Riedel explicitly teaches messages are transmitted to establish connection (see Riedel, [0049]: “either the mobile node or the correspondent node initiates a resource reservation request message… The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers”), maintain connection (see Riedel, [0012]: “periodic refresh message sent along the data path to maintain the connection alive”), and end connection(see Riedel, [0061]: “According to a further embodiment of the invention, resource reservation request messages… are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages), and further teaches message transmissions comprising request and confirmation (see Riedel, [0043]: “Resources may be allocated… by two messages (request and confirmation)), one of ordinary skill in the art would implement a “connection release acknowledgement message”.
[0049]: “either the mobile node or the correspondent node initiates a resource reservation request message… ”.  Clearly, according to Riedel any intermediary peer node can be construed as an initiator, wherein an initiator is generally an entity where a request originates from the perspective of the recipient of the next hop.  Secondly, the examiner cannot understand how a mobile node being the initiator of the reservation request teaches away from the connection release acknowledgement message generated by the second node.
The applicant seems to reading additional limitations from the specification with respect to the functionalities claimed.  The claim merely recites the exchange of messages in a resource reservation and release negotiation.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
For the reasons above, and the rejection set forth below, claims 1-3, 5-7, 9, 10, 12-14, and 16-20 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-7, 9, 10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. (US 2007/0217406) in view of Official Notice

INDEPENDENT:
As per claim 1, Riedel teaches a node management method, comprising: 
sending, by a first node, a connection establishment request message to a second node (see Riedel, [0023]: “The data link layer must be able to process QoS requests generated by the QoS model, e.g. passive or active resource reservation requests”; and [0043]: “Resources may be allocated by a single message transmitted hop-by-hop between the initiator of a request and its corresponding node or alternatively by two messages (request and confirmation)”); 
receiving, by the first node, a request acceptance response message fed back by the second node, wherein the request acceptance response message is generated by the second node after the second node determines, according to the connection establishment request message, that local resources satisfy a service requirement of the first node (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”); and 
receiving, by the first node, a connection establishment acknowledgement message sent by the second node, wherein the connection establishment acknowledgement message is generated by the second node after the second node determines that resource allocation for the first node is completed (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”), 
wherein the first node and the second node are cooperative nodes for each other (see Riedel, [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers”; and [0056]: “Control of resources for the bidirectional reservation is handled by the communicating peers through higher layer negotiation”); 
wherein after receiving, by the first node, a connection establishment acknowledgement message sent by the second node, the method further comprises: 
sending, by the first node, a connection release request message to the second node (see Riedel, [0061]: “According to a further embodiment of the invention, resource reservation request messages with the value zero for one or more attribute requirement specifications are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages”); and 
receiving, by the first node, a message fed back by the second node, wherein the message is generated by the second node after the second node uploads relevant data of the first node to a data platform and releases the relevant resource allocated to the first node (see Riedel, [0060] “One embodiment of the invention pertains to a bidirectional quality-of-service (QoS) reservation method which is characterized by the step of setting monitored attribute values carried in the IP datagram header at the respective node to zero that enable reservation end points to easily interpret the situation of routing asymmetry if up- and downstream path for a bidirectional reservation do not follow identical routes at a specific routing node along the reserved routing path”; and [0061]: “According to a further embodiment of the invention, resource reservation request messages with the value zero for one or more attribute requirement specifications are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages”).
Although Riedel does not explicitly employ the term “connection release acknowledgement message”, the examiner takes Official Notice.  Riedel explicitly teaches in paragraph [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request” and further teaches in paragraph” [0043]: “Resources may be allocated… by two messages (request and confirmation), which clearly suggests a negotiation process (request-response pair). Even still, Riedel teaches in paragraph [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”, emphasis added.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view of Official Notice so that Riedel teaches a “connection release acknowledgement message”.  One would be motivated to do so because Riedel teaches with each request (followed by some action), there is an acknowledgment message confirming the request.

As per claim 6, Riedel teaches a node management method, comprising: 
receiving, by a second node, a connection establishment request message sent by a first node (see Riedel, [0023]: “The data link layer must be able to process QoS requests generated by the QoS model, e.g. passive or active resource reservation requests”; and [0043]: “Resources may be allocated by a single message transmitted hop-by-hop between the initiator of a request and its corresponding node or alternatively by two messages (request and confirmation)”); 
determining, by the second node, whether local resources satisfy a service requirement of the first node (see Riedel, [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”); and 
feeding back, by the second node, a request acceptance response message to the first node when the service requirement of the first node is satisfied (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; and [0043]: “Resources may be allocated… by two messages (request and confirmation)”), 
wherein the first node and the second node are cooperative nodes for each other (see Riedel, [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers”; and [0056]: “Control of resources for the bidirectional reservation is handled by the communicating peers through higher layer negotiation”), 
wherein when the service requirement of the first node is satisfied, the method further comprises: 
allocating, by the second node, a resource to the first node (see Riedel, [0043]: “Resources may be allocated by a single message transmitted hop-by-hop between the initiator of a request and its corresponding node or alternatively by two messages (request and confirmation)”); and 
sending, by the second node, a connection establishment acknowledgement message to the first node after the second node completes resource allocation for the first node (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”);
wherein after sending the connection establishment acknowledgement message to the first node, the method further comprises: 
receiving, by the second node, a message sent by the first node (see Riedel, [0061]: “According to a further embodiment of the invention, resource reservation request messages with the value zero for one or more attribute requirement specifications are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages”); 
uploading, by the second node, relevant data of the first node to a data platform (see Riedel, [0060] “One embodiment of the invention pertains to a bidirectional quality-of-service (QoS) reservation method which is characterized by the step of setting monitored attribute values carried in the IP datagram header at the respective node to zero that enable reservation end points to easily interpret the situation of routing asymmetry if up- and downstream path for a bidirectional reservation do not follow identical routes at a specific routing node along the reserved routing path”); and 
releasing, by the second node, the relevant resource allocated to the first node and sending, by the second node, a message to the first node after the second node receives a data uploading acknowledgement message fed back by the data platform (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request”; and [0061]: “According to a further embodiment of the invention, resource reservation request messages with the value zero for one or more attribute requirement specifications are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages”).
Although Riedel does not explicitly employ the term “connection release acknowledgement message”, the examiner takes Official Notice.  Riedel explicitly teaches in paragraph [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request” and further teaches in paragraph [0043]: “Resources may be allocated… by two messages (request and confirmation), which clearly suggests a negotiation process (request-response pair). Even still, Riedel teaches in paragraph [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”, emphasis added.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view of Official Notice so that Riedel teaches a “connection release acknowledgement message”.  One would be motivated to do so because Riedel teaches with each request (followed by some action), there is an acknowledgment message confirming the request.

As per claim 14, Riedel teaches a node management device, applied to a first node and comprising: a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: 
send a connection establishment request message to a second node (see Riedel, [0023]: “The data link layer must be able to process QoS requests generated by the QoS model, e.g. passive or active resource reservation requests”; and [0043]: “Resources may be allocated by a single message transmitted hop-by-hop between the initiator of a request and its corresponding node or alternatively by two messages (request and confirmation)”); 
receive a request acceptance response message fed back by the second node, wherein the request acceptance response message is generated by the second node after the second node determines, according to the connection establishment request message, that local resources satisfy a service requirement of the first node (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”); and 
receive a connection establishment acknowledgement message sent by the second node, wherein the connection establishment acknowledgement message is generated by the second node after the second node determines that resource allocation for the first node is completed (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”), 
wherein the first node and the second node are cooperative nodes for each other (see Riedel, [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers”; and [0056]: “Control of resources for the bidirectional reservation is handled by the communicating peers through higher layer negotiation”); 
wherein the processor is further configured to: 
send a connection release request message to the second node after the connection establishment acknowledgement message sent by the second node is received (see Riedel, [0061]: “According to a further embodiment of the invention, resource reservation request messages with the value zero for one or more attribute requirement specifications are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages”); and 
receive a message fed back by the second node, wherein the message is generated by the second node after the second node uploads relevant data of the first node to a data platform and releases the relevant resource allocated to the first node (see Riedel, [0060] “One embodiment of the invention pertains to a bidirectional quality-of-service (QoS) reservation method which is characterized by the step of setting monitored attribute values carried in the IP datagram header at the respective node to zero that enable reservation end points to easily interpret the situation of routing asymmetry if up- and downstream path for a bidirectional reservation do not follow identical routes at a specific routing node along the reserved routing path”; and [0061]: “According to a further embodiment of the invention, resource reservation request messages with the value zero for one or more attribute requirement specifications are interpreted as explicit release messages by the forwarding nodes along the reserved routing path and by the initiator or receiver of the resource reservation request messages”).
Although Riedel does not explicitly employ the term “connection release acknowledgement message”, the examiner takes Official Notice.  Riedel explicitly teaches in paragraph [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request” and further teaches in paragraph [0043]: “Resources may be allocated… by two messages (request and confirmation), which clearly suggests a negotiation process (request-response pair). Even still, Riedel teaches in paragraph [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”, emphasis added.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view of Official Notice so that Riedel teaches a “connection release acknowledgement message”.  One would be motivated to do so because Riedel teaches with each request (followed by some action), there is an acknowledgment message confirming the request.

DEPENDENT:
As per claim 2, which depends on claim 1, Riedel further teaches wherein before sending, by a first node, a connection establishment request message to a second node, the method further comprises: receiving, by the first node, a cooperative node allocation indication sent by a central node, wherein the cooperative node allocation indication is used for notifying that the second node is selected as the cooperative node of the first node (see Riedel, [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0056]: “In case of lack of higher-layer negotiation mechanisms, the communicating peers can exchange information elements in specific IP extension headers that are interpreted end-to-end instead of hop-by-hop”).
As per claim 3, which depends on claim 1, Riedel further teaches wherein after sending, by a first node, a connection establishment request message to a second node, the method further comprises: receiving, by the first node, a request rejection response message fed back by the second node, wherein the request rejection response message is generated by the second node after the second node determines that the local resources do not satisfy the service requirement of the first node; and sending, by the first node, a cooperative node re-selection request message to a central node according to the request rejection response message (see Riedel, [0039] “Within this process the initiator will be notified that only one direction of the reservation request could be established and therefore a bidirectional reservation request could not be fulfilled”; and [0059]: “Monitored resource attribute values of specific resource information elements specified in the IP datagram header are set to zero in case one or more forwarding nodes do not support these resource attributes”). 
As per claim 5, which depends on claim 1, Riedel further teaches wherein after receiving, by the first node, a request acceptance response message fed back by the second node and before receiving, by the first node, a connection establishment acknowledgement message sent by the second node, the method further comprises: waiting, by the first node, for the second node to allocate a resource to the first node (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”).
As per claim 7, which depends on claim 6, Riedel further teaches wherein after determining, by the second node, whether local resources satisfy a service requirement of the first node, the method further comprises: feeding back, by the second node, a request rejection response message to the first node when the service requirement of the first node is not satisfied (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”).
As per claim 16, Riedel further teaches the node management device, applied to a second node and comprising: a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform the followings to implement the method according to claim 6: receiving a connection establishment request message sent by a first node; determining whether local resources satisfy a service requirement of the first node; and feeding back a request acceptance response message to the first node when the service requirement of the first node is satisfied (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”), wherein the first node and the second node are cooperative nodes for each other (see Riedel, [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers”; and [0056]: “Control of resources for the bidirectional reservation is handled by the communicating peers through higher layer negotiation”).
As per claim 17, which depends on claim 16, Riedel further teaches wherein the processor is further configured to: allocate a resource to the first node when the service requirement of the first node is satisfied; and send a connection establishment acknowledgment message to the first node after resource allocation for the first node is completed (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request… It has been derived from MRSVP, which supports these two types of reservations”; [0043]: “Resources may be allocated… by two messages (request and confirmation)”; and [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers… both parties arrange an agreement by means of a session- or application-layer negotiation”).
As per claim 18, which depends on claim 17, Riedel further teaches wherein the processor is further configured to: receive a connection release request message sent by the connection establishment acknowledgement message is sent to the first node; upload relevant data of the first node to a data platform; and release the relevant resource allocated to the first node and send a connection release acknowledgement message to the first node after a data uploading acknowledgement message fed back by the data platform is received (see claim 1 rejection above).
As per claim 19, Riedel further teaches a non-transitory storage medium storing a program, wherein when the program is executed, the method of claim 1 is performed (see Riedel, [0038] “The feedback about the result of the bidirectional reservation establishment process can be stored within the "actual value" field. The application, while receiving the monitoring information of the reservation setup, is in charge of deciding how to react to the reservation result”).
As per claim 20, Riedel further teaches a processor, which is configured to execute a program, wherein when the program is executed, the method of claim 1 is performed (see Riedel, [0038] “The feedback about the result of the bidirectional reservation establishment process can be stored within the "actual value" field. The application, while receiving the monitoring information of the reservation setup, is in charge of deciding how to react to the reservation result”).


7.	Claims 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. (US 2008/0239957) in view of Yasala et al. (US 2003/0188156).
As per claims 9 and 12, which respectively depend on claims 6 and 11, although Riedel explicitly teaches receiving the connection establishment request message sent by the first node (see claim 1 rejection above), Riedel does not explicitly teach performing, by the second node, authentication and authorization on the first node.
Yasala teaches performing, by the second node, authentication and authorization on the first node (see Yasala, Fig.1; Fig.3; and [0012]: “An authentication certificate is used in a first level of security validation to authenticate the identity and trustworthiness of a peer to a validating peer in a network of computers’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view of Yasala by implementing performing, by the second node, authentication and authorization on the first node.  One would be motivated to do so because Riedel teaches a distributed system (see Riedel, [0007]: “mobile ad-hoc networks (MANETs) operate with distributed functions and allow traffic to pass over multiple radio hops between a source and a destination”).
As per claim 10, which depends on claim 9, although Riedel further teaches determining, by the second node, whether the local resources satisfy the service requirement of the first node (see claim 1 rejection above), Riedel does not explicitly teach determining, by the second node, that the authentication and authorization of the first node is successful.
Yasala teaches determining, by the second node, that the authentication and authorization of the first node is successful (see Yasala, Fig.1; Fig.3; and [0012]: “An authentication certificate is used in a first level of security validation to authenticate the identity and trustworthiness of a peer to a validating peer in a network of computers’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view of Yasala by implementing determining, by the second node, that the authentication and authorization of the first node is successful.  One would be motivated to do so because Riedel teaches a distributed system (see Riedel, [0007]: “mobile ad-hoc networks (MANETs) operate with distributed functions and allow traffic to pass over multiple radio hops between a source and a destination”).
As per claim 13, which depends on claim 12, although Riedel further teaches uploading, by the second node, relevant data of the first node to a data platform (see Riedel, [0036] “To support symmetric and asymmetric reservations, a separate set of reservation metrics and monitoring fields for the forward and reverse direction has to be considered for a protocol implementation”), Riedel does not explicitly teach determining, by the second node, that the authentication and authorization of the first node is successful.
Yasala teaches determining, by the second node, that the authentication and authorization of the first node is successful (see Yasala, Fig.1; Fig.3; and [0012]: “An authentication certificate is used in a first level of security validation to authenticate the identity and trustworthiness of a peer to a validating peer in a network of computers’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view of Yasala by implementing determining, by the second node, that the authentication and authorization of the first node is successful.  One would be motivated to do so because Riedel teaches a distributed system (see Riedel, [0007]: “mobile ad-hoc networks (MANETs) operate with distributed functions and allow traffic to pass over multiple radio hops between a source and a destination”).


Conclusion
8.	For the reasons above, claims 1-3, 5-7, 9, 10, 12-14, and 16-20 have been rejected and remain pending.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
November 9, 2021